Opinion issued October 1, 2013




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                           NO. 01-13-00378-CV
                         ———————————
                 ORION HEALTHCORP, INC., Appellant
                                    V.
J. KEVIN HORN, M.D., MARK FRANKLIN, M.D., ROGER N. RANKIN,
M.D., MAGDY A. ABELSAYED, M.D., HERBERT DUKE, M.D., DENNIS
       K. HOASJOE, M.D., JAMES G. PYLE, M.D., JEFFERY C.
TANNENBAUM, M.D., OMER I. ILAHI, M.D., SCOTT P. AARONS, M.D.,
MRJ FAMILY LIMITED PARTNERSHIP AND MOHAMED JAFARNIA,
              AND STEPHEN DAY, D.P.M., Appellees


                  On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Case No. 2008-40011


                       MEMORANDUM OPINION

     This is an appeal from a judgment signed January 30, 2013. On August 28,

2013, the parties filed a joint motion to vacate the trial court’s judgment,
requesting that we vacate and set aside the trial court’s judgment and remand the

case to the trial court for rendition of an agreed take-nothing judgment. See TEX.

R. APP. P. 42.1(a)(2)(B). No opinion has issued.

      The motion is granted, the trial court’s judgment is vacated and set aside,

and the case is remanded to the trial court for rendition of a take-nothing judgment

consistent with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). We

dismiss any other pending motions as moot. The Clerk is directed to issue the

mandate within 10 days of the date of this opinion. See TEX. R. APP. P. 18.1(c).

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2